DETAILED ACTION
This action is in response to the preliminary amendment filed 11/25/2020.  Claims 1-4, 6, 8-9, 13-14, 16, 24-27, 31-32, 36, 39-40, 43, 47-50, 53, 57, 59 and 99 are pending.  Claims 1-3, 6, 8-9, 14, 16, 24-27, 31-32, 39-40, 43, 50, 53 and 59 have been amended.  Claims 5, 7, 10-12, 15, 17-23, 28-30, 33-35, 37-38, 41-42, 44-46, 51-52, 54-56, 58, 60-98 have been cancelled.  Independent claims 1, 24 and 49, and corresponding dependent claims are directed towards a method, system and device for capture and presentation of authenticated data.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Note
The name of the inventor “Amardeep Nanak Singh” has initially been misspelled as “Amardeep Nanak Sighn” on the Application Data Sheet (ADS) filed 11/25/2020.  Please see MPEP 602.08(b) § III. (A) for Correction of Name with regards to correction of a typographical error in the spelling of an inventor’s name.
Information Disclosure Statement
The information disclosure statement filed 11/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to related to the references specified below has not been considered.	Specifically:		EP 0 890 262 B1 Steinberg et al. (Examiner has considered US equivalent (US 5,862,217)).
Drawings
The drawings are objected to because:	Fig. 1 “OTHER DATA CAPTURE” should be labeled “104” per [0025]; and	Fig. 7 item 728 “THE CAPTURED DATA IS BY MAINTAINING” should read “THE CAPTURED DATA [[IS]] BY MAINTAINING”.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:	[0006] the first recitation of the acronym “CRC” is not expanded;	[0026] the first recitation of the acronym “SPO2” is not expanded to (“peripheral capillary oxygen saturation”);	[0026] “a physiologic SPO2 sensor to the obtain a conclusion” should read “a physiologic SPO2 sensor to [[the]] obtain a conclusion” for grammar;	[0027] the first recitation of the acronyms “ISO” and “CD” are not expanded;	[0048] the first recitation of the acronym “ASIC” is not expanded;	[0054] the first recitation of the acronyms “HW” and “SW” are not expanded;	[0062] the first recitation of the acronyms “RAM” and “ROM” are not expanded;	[0064] the first recitation of the acronym “EEPROM” is not expanded;	[0065] the first recitation of the acronyms “A/V” and “I/O” are not expanded;	[0073] “THE CAPTURED DATA IS BY MAINTAINING” should read “THE CAPTURED DATA [[IS]] BY MAINTAINING” for grammar; and	[0079] the first recitation of the acronym “IEEE” is not expanded.	Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities, shown with suggested amendments:	Claim 6 “[[the]] a consumer” for proper antecedent basis;	Claim 24 ll. 12-16 “examine an authenticity of the captured data one or more times using one or more of the captured data in the digital format while the captured data is being transported, processed, or stored through one or more components of the system” for clarity;	Claim 40 “if [[it]] the original captured data is altered” for proper antecedent basis;	Claim 48 “wherein [[one]]two or more of the first computing device, the second computing device, and the third computing device are integrated as a single computing device” as “one” device is already integrated into a single computing device.	Appropriate correction is required.
Claim Interpretation
Applicant is made aware that optional claim language, such as conditional “if” statements that omit full scope of the condition (i.e. “when the condition does not happen, else, etc.”), do not further limit the claim as they suggest or make optional but do not require steps to be performed or do not limit a claim to a particular structure (See MPEP § 2111.04).  Applicant is advised to rephrase conditional claim limitations to either remove the conditional language by positively stating the occurrence of the condition (e.g. Amending the claim 9 limitation “generating the authentication information for the captured data comprises: generating one or more of an indication of the authenticity of the provided captured data, context information, and alteration information [[if]]when the captured data is determined to be altered”) narrowing the scope of the claim to only when the condition occurs or to amend the claim to encompass the full scope of the condition. (Claims 9, 32 and 40 are affected by this interpretation).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “
means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:	In claim 24:		“a data capture device configured to” … “capture” and “provide” (this does not extend to dependent claim 43 which explicitly defines the data capture device);		“a first computing device configured to:  receive”;		“a second computing device, configured to:” … “capture”, “receive”, “examine” and “generate”; and		“a third computing device, configured to:  receive” … and “make” … “available”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 8-9, 13-14, 16, 24-27, 31-32, 36, 39-40, 43, 47-50, 53, 57, 59 and 99 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 l. 4, Claim 24 l. 9 and Claim 49 l. 9, recite the limitation “upon conversion of the captured data to a digital format” which is vague and indefinite as it is clear from the claims and the specification that the “captured data” can be either analog or digital (see dependent claims 2 and 25 and [0005]), and that conversion to digital is only required if the data is analog, hence, if the data is already digital the “upon conversion” will not occur.  For purposes of applying prior art the limitation has been construed as “upon determining the captured data is digital or upon conversion of the captured data to a digital format”.
Claim 1 l. 6, Claim 24 l. 11 and Claim 49 l. 11 recite the limitation “the captured data” which lacks proper antecedent basis as it is unclear whether “captured data” or “captured data in the digital format” is being referenced, this issue persists throughout.  For purposes of applying prior art: In all the claims, limitations citing “captured data” not specified as “in the digital format” have been construed as “original captured data”, and limitations citing “captured data in the digital format” have been construed as “digital captured data”.
Claim 2 l. 3 recites the limitation “wherein capturing the one or more characteristics of the captured data” which lacks proper antecedent basis.  For purposes of applying prior art the limitation has been construed as “wherein capturing the one or more characteristics of the digital captured data”.
Claim 2 l. 3 recites “capturing the one or more characteristics at an earliest possible time point upon capture of original digital data or digitization of analog data” of which “earliest possible time point” is a relative term that renders the claim indefinite.  The term “earliest possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the “time point” of “capture” is rendered indefinite.  For purposes of applying prior art the limitation has been construed as “capturing the one or more characteristics receiving the capture of original digital data or digitization of analog data”.
Claim 9 l. 3, l. 6, l. 9 and l. 12 recite the limitation “the provided captured data” which lacks proper antecedent basis as there is no prior recitation of “provided”.  For purposes of applying prior art the limitation has been construed as “the original captured data”.
Claim 13 ll. 1-2 recite the limitation “wherein providing the captured data along with the authentication information comprises” which lacks proper antecedent basis as there is no prior recitation of “providing”.  For purposes of applying prior art the limitation has been construed as “wherein making the captured data available along with the authentication information comprises”.
Claim 14 ll. 2-7 recite the limitation “generating a signature based on the authentication information;	signing the captured data in the digital format with the signature, wherein the signature comprises a cryptographic hash function, an overlay, a logo, a marker detectable by human senses, a marker not detectable by human senses, or a combination thereof; and storing the signature separately from the captured data in the digital format or storing the signature in a distributed fashion while making the captured data available” which is vague and indefinite as the “signing the captured data in the digital format with the signature” and “storing the signature separately from the captured data” limitations appear to contradict each other (i.e. if the signing with the signature means the capture data has the signature with it, which cannot be considered separately stored).   For purposes of applying prior art the limitation has been construed as “generating a signature based on the authentication informationand signing the captured data in the digital format with the signature [[and]] or storing the signature separately from the captured data in the digital format or 
Claim 32 l. 4, l. 7, l. 10 and l. 13 recite the limitation “the provided captured data” which lacks proper antecedent basis as there is no prior recitation of “provided”.  For purposes of applying prior art the limitation has been construed as “the original captured data”.
Claim 53 l. 4, l. 6, l. 9 and l. 12 recite the limitation “the provided captured data” which lacks proper antecedent basis as there is no prior recitation of “provided”.  For purposes of applying prior art the limitation has been construed as “the original captured data”.
Claims 2-4, 6, 8-9, 13-14, 16, 25-27, 31-32, 36, 39-40, 43, 47-48, 50, 53, 57, 59 and 99, incorporate the deficiencies of claims 1, 24 and 49, respectively, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, 13-14, 16, 24-25, 32, 36, 39-40, 43, 47-49, 57, 59 and 99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeringer et al. (US 2017/0206523 A1), published Jul. 20, 2017.
As to claim 1, Goeringer discloses a method to provide captured data with continuous authentication chain of custody (Goeringer [Abstract]), the method comprising:	receiving the captured data (Goeringer [0153] digital asset is captured image; [0155] analog to digital converter processing image/video data – requires reception of data);	upon conversion of the captured data to a digital format (Goeringer [0155] analog to digital converter processing image/video data – results in digital asset), capturing one or more characteristics of the captured data in the digital format (Goeringer [0157] metadata having exposure, color depth and other controls);	receiving source information for the captured data (Goeringer [0157] capture of addition context information related to captured image – includes camera ID, user/owner ID and GPS data);	while the captured data is in a system for one or more of distribution, processing, or storage, examining an authenticity of the captured data one or more times using one or more of the captured data in the digital format (Goeringer [0158] captured image is input into signature subprocess which outputs a signed image), the one or more captured characteristics of the captured data in the digital format (Goeringer [0161]-[0162] signature hash having metadata of captured image and image hash), and the source information for the captured data (Goeringer [0161]-[0162] signature hash includes all metadata of captured image and image hash) based on a previous examination (Goeringer Fig. 24 showing digital data distribution environment including blockchain registry 2404; [0178]-[0180] ability to verify asset by media viewer; [0165] signatures conveyed with image; [0182] prove ownership of original imagery);	generating authentication information for the captured data based on the examining (Goeringer [0191] digital signature data registered on blockchain proving digital chain of custody and integrity of data); and	making the captured data available along with the authentication information, wherein the captured data made available is declared as being original or authentic based on the authentication information (Goeringer Fig. 24 showing digital data distribution environment including blockchain registry 2404; [0178]-[0180] ability to verify asset by media viewer; [0165] signatures conveyed with image; [0182] prove ownership of original imagery; [0191] digital data registered on blockchain proving digital chain of custody and integrity of data).
As to claim 2, Goeringer discloses the invention as claimed as described in claim 1, including wherein capturing the one or more characteristics of the captured data comprises:	capturing the one or more characteristics at an earliest possible time point upon capture of original digital data or digitization of analog data (Goeringer [0155] authentication is provided in earlier stages during image capture by device).
As to claim 6, Goeringer discloses the invention as claimed as described in claim 1, including wherein examining the authenticity of the captured data one or more times comprises:	comparing a current version and a previous unaltered version of the captured data in the digital format while the captured data is being transported, distributed, processed, or stored in the system (Goeringer [0191] production evidence compared with originally captured asset to verify whether there have been any changes);	comparing one or more of the one or more captured characteristics of the captured data in the digital format, the source information for the captured data, or a combination thereof (Goeringer [0164] clients viewing image verify the hashed metadata information);	examining the authenticity of the captured data at one or more hardware or software components of the system (Goeringer [0164] clients viewing image verify the hashed metadata information);	examining the authenticity of the captured data as the captured data in the digital format is transitioned between one or more hardware or software components of the system (Goeringer [0155] secure image authentication is provided during image capture or prior to post-processor 2106; [0159] hashes used to demonstrate how images have been altered; [0164] as image traverses system hashes are combined with Merkle trees for tracking alterations); or	examining the authenticity of the captured data based on a system defined time period, a user defined time period, a periodic time period, or an aperiodic time period (optional – not required).
As to claim 9, Goeringer discloses the invention as claimed as described in claim 1, including wherein	generating the authentication information for the captured data comprises:		generating one or more of an indication of the authenticity of the provided captured data (optional – not required; Goeringer teaches [0158] captured image is input into signature subprocess which outputs a signed image; [0165] signatures generated and registered on a blockchain), context information (optional – not required; Goeringer teaches [0161]-[0162] signature hash includes all metadata of captured image and image hash; [0165] signatures generated and registered on a blockchain), and alteration information if the captured data is determined to be altered (Goeringer [0159] hash showing alteration; [0165] signatures generated and registered on a blockchain); and		generating the indication of the authenticity of the provided captured data (optional alternative limitation – not required) comprises:			generating one or more of a numerical indication, a textual indication, a graphic indication, an audio indication, a visual indication or a combination thereof associated with the authenticity of the provided captured data (optional – not required);		generating the context information (optional alternative limitation – not required) comprises:			generating a comparison of the source information with a corresponding characteristic of the provided captured data (optional – not required); and		generating the alteration information (Goeringer [0159] hash showing alteration; [0165] signatures generated and registered on a blockchain) comprises:			generating an indication of when, how, where, which portion, by whom, or a combination thereof, the captured data was altered (Goeringer [0159] demonstrating how image have been altered).
As to claim 13, Goeringer discloses the invention as claimed as described in claim 1, including wherein providing the captured data along with the authentication information comprises:	providing the captured data along with the authentication information (Goeringer [0165] embedding digital signature into image file) to one or more of:	a computing device associated with a consumer of the captured data (Goeringer [0164] clients viewing image verify the hashed metadata information),	a server for analysis, storage, or distribution (Goeringer [0087] negotiation between content owner and distributor), or	an artificial intelligence (AI) module for analysis (optional – not required).
As to claim 14, Goeringer discloses the invention as claimed as described in claim 1, including further comprising:	generating a signature based on the authentication information (Goeringer [0159] hash is used as digital signature; [0161]-[0162] metadata and image hash included in signature hash);	wherein the signature comprises a cryptographic hash function, an overlay, a logo, a marker detectable by human senses, a marker not detectable by human senses (Goeringer [0163] using steganography to encode signature hash into image), or a combination thereof; and	signing the captured data in the digital format with the signature (Goeringer [0158] signing image) or storing the signature separately from the captured data in the digital format (optional – not required) or storing the signature in a distributed fashion while making the captured data available (Goeringer [0159] digital signatures registered on blockchain).
As to claim 16, Goeringer discloses the invention as claimed as described in claim 1, including wherein	a number and a schedule of examinations of the authenticity of the captured data is determined by an Al module (optional – not required), a separate server (optional – not required), or based on a trigger event (Goeringer [0178]-[0180] ability to verify asset by media viewer), the trigger event including one or more of receiving confirmation of purchase or lease of the captured data from the consumer of the captured data (optional – not required), receiving a law enforcement request (Goeringer [0191] produce evidence indicating chain of custody for law enforcement), receiving a legal request (Goeringer [0191] produce evidence indicating chain of custody for law enforcement), receiving an instruction from a creator of the captured data (Goeringer [0182] photographer or cinematographer proving ownership), a sale of goods or services (optional – not required), receiving an instruction from a consumer of the captured data (Goeringer [0178]-[0180] ability to verify asset by media viewer), or receiving an instruction from a third-party entity (optional – not required).
As to claim 24, Goeringer discloses a system to provide captured data with continuous authentication chain of custody (Goeringer Fig. 21 item 2100), the system comprising:	a data capture device (Goeringer Fig. 21 item 2102; [0154] image capture device) configured to:		capture the data (Goeringer [0153] digital asset is captured image); and		upon detecting a trigger event, provide the captured data (Goeringer [0159] taking of picture; [0154]-[0155] asset provided through system stages including processing and encoding functions);	a first computing device (Goeringer [0155] analog to digital converter (ADC) included in embodiment) configured to:		receive the captured data (Goeringer [0155] analog to digital converter processing image/video data – requires reception of data);	a second computing device (Goeringer Fig. 22 item 2204 & 2208; [0157] image capture subprocess; [0158] image signature subprocess, subprocesses 2204, 2208, 2212 and 2214 of image capture device 2202 can correspond to modules, devices or units of device 2202 configured to execute respective subprocess), configured to:		upon converting the captured data to a digital format (Goeringer [0155] analog to digital converter processing image/video data – results in digital asset), capture one or more characteristics of the captured data in the digital format (Goeringer [0157] metadata having exposure, color depth and other controls);		receive source information for the captured data (Goeringer [0157] capture of addition context information related to captured image – includes camera ID, user/owner ID and GPS data);		examine an authenticity of the captured data one or more times using one or more of the captured data in the digital format (Goeringer [0158] captured image is input into signature subprocess which outputs a signed image), the one or more captured characteristics of the captured data in the digital format (Goeringer [0161]-[0162] signature hash having metadata of captured image and image hash), and the source information for the captured data (Goeringer [0161]-[0162] signature hash includes all metadata of captured image and image hash) while the captured data is being transported, processed, or stored through one or more components of the system (Goeringer [0156] multiple signatures and authentication provided for the captured asset at plurality of stages (including between stages (transporting, at pre & post processing stages and storage/transmission stage)); and		generate authentication information for the captured data based on the examining (Goeringer [0156] multiple signatures and authentication provided for the captured asset at plurality of stages (including between stages (transporting, at pre & post processing stages and storage/transmission stage); [0165] signatures generated at all stages of image capture, processing and storage and registered on a blockchain); and	a third computing device (Goeringer Fig. 22 item 2212; [0158] storage/transmission subprocess; [0158] each of subprocesses 2204, 2208, 2212 and 2214 correspond to a device configured to execute respective subprocess), configured to:		receive the captured data and the authentication information from the second computing device (Goeringer Fig. 22 showing item 2212 receiving signed image 2210 and signature hash 2220; [0158] signature subprocess 2208 outputs signed image to storage subprocess); and		make the captured data available along with the authentication information, wherein the captured data made available is declared as being original or authentic based on the authentication information (Goeringer [0165] signatures conveyed with image; [0182] prove ownership of original imagery; Fig. 24 showing digital data distribution environment; [0178]).
As to claim 25, Goeringer discloses the invention as claimed as described in claim 24, including wherein the data capture device is configured to:	capture analog data or digital data (Goeringer [0155] analog to digital converter processing image/video data – optional analog data).
As to claim 32, Goeringer discloses the invention as claimed as described in claim 24, including wherein the second computing device is configured to:	generate the authentication information for the captured data by:		generating one or more of an indication of the authenticity of the provided captured data (optional – not required; Goeringer teaches [0158] captured image is input into signature subprocess which outputs a signed image; [0165] signatures generated and registered on a blockchain), context information(optional – not required; Goeringer teaches [0161]-[0162] signature hash includes all metadata of captured image and image hash; [0165] signatures generated and registered on a blockchain), and alteration information if the captured data is determined to be altered (Goeringer [0159] hash showing alteration; [0165] signatures generated and registered on a blockchain);		generate the indication of the authenticity of the provided captured data (optional alternative limitation – not required)by:			generating one or more of a numerical indication, a textual indication, a graphic indication, an audio indication, a visual indication, or a combination thereof associated with the authenticity of the provided captured data (optional – not required);	 	generate the context information (optional alternative limitation – not required) by:			generating a comparison of the source information with a corresponding characteristic of the provided captured data (optional – not required), or		generate the alteration information (Goeringer [0159] hash showing alteration; [0165] signatures generated and registered on a blockchain) by:			generating an indication of when, how, where, which portion, or by whom, the captured data was altered (Goeringer [0159] demonstrating how image have been altered).
As to claim 36, Goeringer discloses the invention as claimed as described in claim 24, including wherein the third computing device is configured to make the captured data available along with the authentication information by:	providing the captured data along with the authentication information (Goeringer [0165] embedding digital signature into image file) to one or more of:		a computing device associated with a consumer of the captured data (Goeringer [0164] clients viewing image verify the hashed metadata information),		a server for analysis, storage, or distribution (Goeringer [0087] negotiation between content owner and distributor), or		an artificial intelligence (AI) module for analysis (optional – not required).
As to claim 39, Goeringer discloses the invention as claimed as described in claim 24, including wherein a number and a schedule of examinations of the authenticity of the captured data is determined by an Al module( optional – not required), a separate server (optional – not required), or based on the trigger event (Goeringer [0159] taking of picture), the trigger event including one or more of receiving confirmation of purchase or lease of the captured data from the consumer of the captured data (optional – not required), receiving a law enforcement request (Goeringer [0191] produce evidence indicating chain of custody for law enforcement), receiving a legal request (Goeringer [0191] produce evidence indicating chain of custody for law enforcement), receiving an instruction from a creator of the captured data (Goeringer [0159] taking of picture), receiving an instruction from a consumer of the captured data (optional – not required), or receiving an instruction from a third-party entity (optional – not required).
As to claim 40, Goeringer discloses the invention as claimed as described in claim 39, including wherein the Al module is configured to automatically sense alteration of the captured data and store examined data if it is altered (depends from optional alternative limitation – not required).
As to claim 43, Goeringer discloses the invention as claimed as described in claim 24, including wherein	the data capture device is one or more of a sound recorder (Goeringer [0152] audio recorder), a video recorder (Goeringer [0190] digital video recorder), an image capture device (Goeringer [0152] camera), a text capture device, a graphic capture device, a touch capture device, a computing device (Goeringer [0152] content creation and editing software, content processors), a data acquisition device (Goeringer [0152] devices listed), or a sensor (Goeringer [0154] sensor assembly); and	the sensor includes a biologic sensor (optional – not required), a chemical sensor (optional – not required), a mechanical sensor (optional – not required), an electrical sensor, an optical sensor (Goeringer [0189] DSLR camera), an electromagnetic sensor, a physiological sensor (optional – not required), a motion sensor (optional – not required), a health sensor (optional – not required), an indoor environmental sensor (optional – not required), an outdoor environmental sensor (optional – not required), a security sensor (Goeringer [0189] CCTV and security cameras), a geologic sensor (optional – not required), a state sensor (optional – not required), a body-worn sensor (Goeringer [0192] body-worn camera), a sensor mounted on a device (Goeringer [0189] DSLR camera), or a combination thereof.
As to claim 47, Goeringer discloses the invention as claimed as described in claim 24, including wherein the second computing device is further configured to:	one or more of analyze (Goeringer [0154] post-processor performing adjustments), encrypt (Goeringer Fig. 23 item 2312 embodiment including encryption subprocess), filter (Goeringer [0154] pre-processor filter), compress (Goeringer [0154] compression at encoder), de-compress, reformat (Goeringer [0156] changing image format at different stages), copy (Goeringer [0150] digital asset copied), or store the captured data (Goeringer [0154] storage).
As to claim 48, Goeringer discloses the invention as claimed as described in claim 24, including wherein one or more of the first computing device, the second computing device, and the third computing device are integrated as a single computing device (Goeringer Fig. 21-24 showing multiple modules/devices/units as part of image capturing device 2202; [0158] image signature subprocess, subprocesses 2204, 2208, 2212 and 2214 of image capture device 2202 can correspond to modules, devices or units of device 2202 configured to execute respective subprocess).
As to claim 49, Goeringer discloses a data capture device (Goeringer Fig. 21 item 2102; [0154] image capture device) to provide captured data with continuous authentication chain of custody (Goeringer [0165] signatures generated at all stages of image capture, processing and storage and registered on a blockchain), the data capture device comprising:	a communication device configured to facilitate communications with one or more computing devices (Goeringer Fig. 22 item 2212 storage/transmission unit; [0158]);	a memory (Goeringer [0203] memory); and	a processor coupled to the communication device and the memory (Goeringer [0203] CPU), the processor, in conjunction with instructions stored in the memory (Goeringer [0203] instructions), configured to:		capture the data (Goeringer [0153] digital asset is captured image);		upon conversion of the captured data to a digital format (Goeringer [0155] analog to digital converter processing image/video data – results in digital asset), capture one or more characteristics of the captured data in the digital format (Goeringer [0157] metadata having exposure, color depth and other controls);		receive or capture source information for the captured data (Goeringer [0157] capture of addition context information related to captured image – includes camera ID, user/owner ID and GPS data);		generate authentication information for the captured data based on the one or more captured characteristics of the captured data in the digital format and the source information for the captured data (Goeringer [0156] multiple signatures and authentication provided for the captured asset at plurality of stages (including between stages (transporting, at pre & post processing stages and storage/transmission stage); [0165] signatures generated at all stages of image capture, processing and storage and registered on a blockchain); and		make the captured data available along with the authentication information such that, while the captured data is in a system for one or more of distribution, processing, or storage, an authenticity of the captured data is analyzable one or more times using one or more of the captured data in the digital format, the one or more captured characteristics of the captured data in the digital format, and the source information for the captured data (Goeringer [0165] signatures conveyed with image; [0182] prove ownership of original imagery; Fig. 24 showing digital data distribution environment including blockchain registry 2404; [0178]-[0180] ability to verify asset by media viewer).
As to claim 57, Goeringer discloses the invention as claimed as described in claim 49, including wherein the processor is further configured to:	generate a signature based on the authentication information (Goeringer [0159] hash is used as digital signature; [0161]-[0162] metadata and image hash included in signature hash); and	sign the captured data in the digital format with the signature (Goeringer [0158] signing image), wherein the signature comprises a cryptographic hash function, an overlay, a logo, a marker detectable by human senses, a marker not detectable by human senses (Goeringer [0163] using steganography to encode signature hash into image), or a combination thereof.
As to claim 59, Goeringer discloses the invention as claimed as described in claim 49, including wherein	the captured data comprises one or more of audio data (Goeringer [0153] audio capture), video data (Goeringer [0153] audiovisual capture), textual data (optional – not required), graphic data (optional – not required), sensor data (Goeringer [0154] digital data captured by digital camera sensor), or a combination thereof;	the captured data is acquired by one or more of a sound recorder (Goeringer [0152] audio recorder), a video recorder (Goeringer [0190] digital video recorder), an image capture device (Goeringer [0152] camera), a text capture device, a graphic capture device, a touch capture device, a computing device (Goeringer [0152] content creation and editing software, content processors), a data acquisition device (Goeringer [0152] devices listed), or a sensor (Goeringer [0154] sensor assembly); and	the sensor includes a biologic sensor (optional – not required), a chemical sensor (optional – not required), a mechanical sensor (optional – not required), an electrical sensor, an optical sensor (Goeringer [0189] DSLR camera), an electromagnetic sensor, a physiological sensor (optional – not required), a motion sensor (optional – not required), a health sensor (optional – not required), an indoor environmental sensor (optional – not required), an outdoor environmental sensor (optional – not required), a security sensor (Goeringer [0189] CCTV and security cameras), a geologic sensor (optional – not required), a state sensor (optional – not required).
As to claim 99, Goeringer discloses the invention as claimed as described in claim 24, including wherein the data capture device is further configured to:	at least partially process or store the captured data (Goeringer Fig. 21 showing pre-processing 2104 and post-processing 2106); and	compare the at least partially processed or stored data to the original captured data before providing to the first computing device (Goeringer [0155] secure image authentication is provided during image capture or prior to post-processor 2106; [0159] hashes used to demonstrate how images have been altered; [0164] as image traverses system hashes are combined with Merkle trees for tracking alterations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 26-27 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 2017/0206523 A1), published Jul. 20, 2017, in view of Neubrand et al. (US 2011/0055765 A1).
As to claim 3, Goeringer substantially discloses the invention as claimed as described in claim 1, including wherein capturing the one or more characteristics of the captured data in the digital format comprises:	the source information comprises one or more of an identity of a person associated with the captured data (Goeringer [0157] capture of addition context information related to captured image – includes user/owner), an identity of a location associated with the captured data (Goeringer [0157] capture of addition context information related to captured image – includes GPS data), a time stamp (Goeringer [0157] capture of addition context information related to captured image – includes date and time of capture), a geo-location stamp (Goeringer [0157] capture of addition context information related to captured image – includes GPS data), a length of the captured data (optional - not required), a portion of the captured data (optional - not required), a creator of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes owner ID), a person included in the captured data (optional - not required), a time of capture of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes time of capture), a date of capture of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes date of capture), a capture device (Goeringer [0157] capture of addition context information related to captured image – includes camera ID), a unique identifier associated with the capturing device (Goeringer [0157] capture of addition context information related to captured image – includes camera ID), a method of capture for the captured data (optional - not required), or a combination thereof (Goeringer [0157] capture of addition context information related to captured image – includes camera ID, user/owner ID and GPS data and others).	Goeringer fails to explicitly disclose wherein capturing the one or more characteristics of the captured data in the digital format comprises: capturing one or more of a size, a shape, a number of bits, a number of bytes, a granularity, a timing, a cyclical redundancy check (CRC), a multi-dimensional CRC, a number of '1's and '0's, or a size of strings of characters of at least a portion of the captured data in the digital format.	Neubrand describes the downloading and synchronizing of media metadata.	With this in mind, Neubrand discloses wherein capturing the one or more characteristics of the captured data in the digital format comprises: capturing one or more of a size (Neubrand [0081] comparison of metadata of images (specifically size) to determine if copy already stored; [0002] store metadata when taking picture).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the size comparison of Neubrand with the asset verification of Goeringer, such that during data capture metadata that includes a size characteristic is generated, as it would advantageously provide for a quick way of comparing/identifying duplicate images/instances without requiring a lengthy direct comparison (Neubrand [0081]).
As to claim 4, Goeringer and Neubrand disclose the invention as claimed as described in claim 3, including further comprising:	one of embedding the authentication information into the captured data in the digital format (Goeringer [0165] embedding digital signature into image file) or storing the authentication information in a separate file (optional – not required).
As to claim 26, Goeringer substantially discloses the invention as claimed as described in claim 24, including wherein	the source information comprises one or more of an identity of a person associated with the captured data (Goeringer [0157] capture of addition context information related to captured image – includes user/owner), an identity of a location associated with the captured data (Goeringer [0157] capture of addition context information related to captured image – includes GPS data), a time stamp (Goeringer [0157] capture of addition context information related to captured image – includes date and time of capture), a geo-location stamp (Goeringer [0157] capture of addition context information related to captured image – includes GPS data), a length of the captured data (optional - not required), a portion of the captured data (optional - not required), a creator of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes owner ID), a person included in the captured data (optional - not required), a time of capture of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes time of capture), a date of capture of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes date of capture), a capture device (Goeringer [0157] capture of addition context information related to captured image – includes camera ID), a unique identifier associated with the capturing device (Goeringer [0157] capture of addition context information related to captured image – includes camera ID), a method of capture for the captured data (optional - not required), or a combination thereof (Goeringer [0157] capture of addition context information related to captured image – includes camera ID, user/owner ID and GPS data and others).	Goeringer fails to explicitly disclose the one or more characteristics of the captured data in the digital format include one or more of a size, a shape, a number of bits, a number of bytes, a granularity, a timing, a cyclical redundancy check (CRC), a multi-dimensional CRC, a number of '1's and '0's, or a size of strings of characters of at least a portion of the captured data in the digital format.	Neubrand discloses wherein capturing the one or more characteristics of the captured data in the digital format comprises: capturing one or more of a size (Neubrand [0081] comparison of metadata of images (specifically size) to determine if copy already stored; [0002] store metadata when taking picture).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the size comparison of Neubrand with the asset verification of Goeringer, such that during data capture metadata that includes a size characteristic is generated, as it would advantageously provide for a quick way of comparing/identifying duplicate images/instances without requiring a lengthy direct comparison (Neubrand [0081]).
As to claim 27, Goeringer and Neubrand disclose the invention as claimed as described in claim 26, including wherein the second computing device is configured to one or more of:	one of embed the authentication information into the captured data in the digital format (Goeringer [0165] embedding digital signature into image file) or store the authentication information in a separate file (optional – not required);	compare a current version and a previous version of the one or more of the captured data in the digital format, the one or more captured characteristics of the captured data in the digital format, the source information for the captured data, or a combination thereof (Goeringer [0191] production evidence (i.e. signatures) compared with originally captured asset to verify whether there have been any changes);	examine the authenticity of the captured data at one or more hardware or software components of the system (Goeringer [0164] clients viewing image verify the hashed metadata information) or by an artificial intelligence (AI) module (optional – not required);	examine the authenticity of the captured data as the captured data in the digital format is transitioned between one or more hardware or software components of the system (Goeringer [0155] secure image authentication is provided during image capture or prior to post-processor 2106; [0159] hashes used to demonstrate how images have been altered; [0164] as image traverses system hashes are combined with Merkle trees for tracking alterations) or a network (Goeringer [0180] media viewer interacting with registry to perform asset verification); or	examine the authenticity of the captured data based on a system or user defined time period (optional – not required).
As to claim 50, Goeringer substantially discloses the invention as claimed as described in claim 49, including wherein	the processor is configured to one of embed the authentication information into the captured data in the digital format (Goeringer [0165] embedding digital signature into image file) or store the authentication information in a separate file (optional – not required); and	the source information comprises one or more of an identity of a person associated with the captured data(Goeringer [0157] capture of addition context information related to captured image – includes user/owner), an identity of a location associated with the captured data (Goeringer [0157] capture of addition context information related to captured image – includes GPS data), a time stamp (Goeringer [0157] capture of addition context information related to captured image – includes date and time of capture), a geo-location stamp (Goeringer [0157] capture of addition context information related to captured image – includes GPS data), a length of the captured data (optional - not required), a portion of the captured data (optional - not required), a creator of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes owner ID), a person included in the captured data (optional - not required), a time of capture of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes time of capture), a date of capture of the captured data (Goeringer [0157] capture of addition context information related to captured image – includes date of capture), a capture device (Goeringer [0157] capture of addition context information related to captured image – includes camera ID), a unique identifier associated with the capturing device (Goeringer [0157] capture of addition context information related to captured image – includes camera ID), a method of capture for the captured data (optional - not required), or a combination thereof (Goeringer [0157] capture of addition context information related to captured image – includes camera ID, user/owner ID and GPS data and others).	Goeringer fails to explicitly disclose the one or more characteristics of the captured data in the digital format include one or more of a size, a shape, a number of bits, a number of bytes, a granularity, a timing, a cyclical redundancy check (CRC), a multi-dimensional CRC, a number of '1's and '0's, or a size of strings of characters of at least a portion of the captured data in the digital format.	Neubrand discloses wherein capturing the one or more characteristics of the captured data in the digital format comprises: capturing one or more of a size (Neubrand [0081] comparison of metadata of images (specifically size) to determine if copy already stored; [0002] store metadata when taking picture).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the size comparison of Neubrand with the asset verification of Goeringer, such that during data capture metadata that includes a size characteristic is generated, as it would advantageously provide for a quick way of comparing/identifying duplicate images/instances without requiring a lengthy direct comparison (Neubrand [0081]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 2017/0206523 A1), published Jul. 20, 2017, in view of Colvin (US 2004/0107368 A1), published Jun. 3, 2004.
As to claim 8, Goeringer substantially discloses the invention as claimed as described in claim 6, failing, however, to explicitly disclose wherein a number of examinations of the authenticity of the captured data is determined based on a type of the captured data or a desired level of confidence.	Colvin describes a method for digital rights management including self-activating/self-authenticating software.	With this in mind, Colvin discloses wherein a number of examinations of the authenticity of the captured data is determined based on a type of the captured data (Colvin [0119] more expensive content having shorter period of authorization; [0013] repeated contact based on type of content) or a desired level of confidence (Colvin [0117] repeated authentication desired by publisher of content).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the repeated authentication of Colvin with the authentication system of Goeringer, such that content is authenticated on a periodic interval based on type of data or desired confidence level, as it would advantageously provide anti-piracy measures to hinder and impede malicious consumers without impacting ease of use or invading user privacy (Colvin [0022]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 2017/0206523 A1), published Jul. 20, 2017, in view of Neubrand et al. (US 2011/0055765 A1), in view of Colvin (US 2004/0107368 A1), published Jun. 3, 2004.
As to claim 31, Goeringer and Neubrand substantially disclose the invention as claimed as described in claim 27, ailing, however, to explicitly disclose wherein a number of examinations of the authenticity of the captured data is determined based on a type of the captured data or a desired level of statistical confidence.	Colvin discloses wherein a number of examinations of the authenticity of the captured data is determined based on a type of the captured data (Colvin [0119] more expensive content having shorter period of authorization; [0013] repeated contact based on type of content) or a desired level of statistical confidence (Colvin [0117] repeated authentication desired by publisher of content).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the repeated authentication of Colvin with the authentication system of Goeringer, such that content is authenticated on a periodic interval based on type of data or desired confidence level, as it would advantageously provide anti-piracy measures to hinder and impede malicious consumers without impacting ease of use or invading user privacy (Colvin [0022]).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 2017/0206523 A1), published Jul. 20, 2017, in view of Jaffe et al. (US 2005/0132200 A1).
As to claim 53, Goeringer discloses the invention as claimed as described in claim 49, failing, however to explicitly disclose wherein the processor is configured to: generate the authentication information for the captured data by: generating one or more of an indication of the authenticity of the provided captured data and context information; generate the indication of the authenticity of the provided captured data by: generating one or more of a numerical indication, a textual indication, a graphic indication, an audio indication, visual indication or a combination thereof associated with the authenticity of the provided captured data; and generate the context information by:  generating a comparison of the source information with a corresponding characteristic of the provided captured data.	Jaffe describes a method for authentication for sensor-recorders and information capture devices.	With this in mind, Jaffe discloses generate the authentication information for the captured data by: generating an indication of the authenticity of the provided captured data (Jaffe Fig. 9 item 249; [0083] compare signatures and if match then image is marked as authenticated); generate the indication of the authenticity of the provided captured data by: generating one or more of a numerical indication (Jaffe Fig. 9A item 199 authentication fails signature comparison, row/column authentication is performed and user selects  display options from list – list includes statistical report; [0096] statistical report includes percentage of undamaged pixels), a graphic indication (Jaffe Fig. 9A item 199 authentication fails signature comparison, row/column authentication is performed and user selects  display options from list – original image with damaged pixels in white (graphical representation of alteration)), a visual indication (Jaffe Fig. 9 item 205 A-F are all visual indicators) or a combination thereof associated with the authenticity of the provided captured data.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the authenticity verification of Jaffe with the provenance system of Goeringer, such that upon authentication an indicator is provided of authentication, as it would advantageously provide a viewer with an indication of whether alteration has occurred and to what degree (Jaffe [0002]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shivanna (US 2017/0154184 A1) is related to validation of firmware images.
Park et al. (US 2020/0348924 A1) is related to verification of vehicle software image.
Morrison et al. (US 2012/0191709 A1) is related to automatic sharing of superlative digital images.
Neubrand et al. (US 2011/0055765 A1) is related to the comparison of metadata.
Chen et al. (US 2015/0199502 A1) is related to image authenticity verification.
Jaffe et al. (US 2005/0132200 A1) is related to environmental image/sensor data authentication.
Chen et al. (US 2006/0036853 A1) is related to periodic verification of content.
Colvin (US 2004/0107368 A1) is related to periodic authentication of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492